Citation Nr: 0535022	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cardiomyopathy to 
include as secondary to the veteran's service-connected 
diabetes mellitus.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the RO, which denied 
entitlement to the VA benefits enumerated above.

In April 2005, the veteran testified at a hearing before the 
undersigned, which took place at the RO.  That month, the 
veteran waived initial RO consideration of new evidence 
submitted in conjunction with his hearing.  38 C.F.R. 
§ 20.1304 (c) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Relevant evidence remains outstanding that must be obtained. 
The veteran testified that he received treatment for his 
heart condition from Dr. Linus Ohaebosim and Dr. Scott, a 
heart specialist, as well as from the Wesley Medical Center.  
The RO did ask the veteran in March 2004 to complete a 
release authorizing VA to request his records from Dr. 
Ohaebosim, but he did not respond.  Since a remand is 
required to obtain other records, an additional attempt 
should be made in this regard.

The RO must also associate with the claims file all VA 
medical treatment records from the Lincoln Park and Wichita 
VA Medical Centers (MCs), as well as records from the Wichita 
Vet Center dated from October 26, 2000 to the present.  In 
March 2004, the RO asked the veteran to authorize release of 
his records from the Vet Center; that should not be needed 
for this VA affiliated clinic.

The veteran is receiving Social Security disability benefits, 
but those records are not in the file.  Social Security 
Administration (SSA) records must be obtained.

With respect to the PTSD claim, no efforts have been made to 
date to verify the alleged stressors based on lack of 
specific information from the veteran.  In February 2003, the 
veteran submitted a PTSD questionnaire.  He indicated service 
in the following locations in Vietnam: Tuy Hoa, Cam Ranh Bay, 
Pleiku, Da Nang, Nha Trang, and Bien Hoa.  The April 2005 
hearing transcriptionist referred to a place called "Fulbi" 
based on a phonetic spelling.  The Board assumes this was a 
transcription error of one of the locations noted above, but 
that is not clear. Regardless, the veteran did provide some 
specific information as to two stressors.  
?	Mortar attacks at Tuy Hoa approximately two weeks after 
the veteran arrived in Vietnam (early July 1971), and
?	A helicopter in which the veteran was flying was fired 
upon and the door gunner was hit and injured.  The 
veteran identified the location of this incident as 
"Fulbi" (phonetic spelling).  [The Board notes the 
veteran testified this incident occurred in June or July 
1971.  However, he did not arrive in Vietnam until late 
June 1971, and he testified that he has trouble 
remembering dates.]

IF AND ONLY IF any of the foregoing stressors are verified, 
the RO should schedule a VA psychiatric examination.  The 
psychiatrist should diagnose all acquired psychiatric 
disorders and comment on the etiology of each such disorder 
diagnosed.  If PTSD is found, the examiner should specify the 
stressors upon which that diagnosis is based.  



The RO should also schedule a VA medical examination.  
Although the VA examiner in March 2003 concluded the 
veteran's cardiomyopathy is likely not related to his 
diabetes mellitus, a March 2005 letter from Dr. Ohaebosim 
indicated that the veteran's diabetes is a major contributor 
to his heart problems, including congestive heart failure, 
cardiomyopathy, and hypertension. Further examination and 
opinion is needed to resolve these inconsistent opinions. 

Action on the veteran's TDIU claim will be deferred pending 
resolution of the service connection issues being remanded.  
If service connection is granted for the PTSD and 
cardiomyopathy, this may impact the TDIU claim.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following development:

1.  The RO must instruct the veteran to 
submit all evidence in his possession 
that is relevant to the issues on appeal.  

2.  The RO is to ask the veteran to 
complete releases authorizing VA to 
request his records from Dr. Ohaebosim, 
Dr. Scott, and Wesley Medical Center.  If 
any records are not obtained, advise the 
veteran of that fact.

3.  The RO is asked to associate with the 
claims file all VA medical treatment 
records from the Lincoln Park and Wichita 
VA MCs.

4.  The RO should also associate with the 
claims file records from the Wichita Vet 
Center dated from October 26, 2000 to the 
present.  If it is necessary that the 
veteran authorize release of these 
records, ask him to do so.

5.  The RO should take appropriate steps 
to obtain from SSA the records pertinent 
to the veteran's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.

6.  Ask the veteran to clarify the 
general location he testified he was in 
when his helicopter was shot at in 
Vietnam, transcribed phonetically as 
"Fulbi."

Thereafter, the RO should contact 
USASCRUR in order to verify the veteran's 
claimed stressors.  The veteran's unit 
was the 268 Aviation Gladiators.  Request 
the unit records for June to July 1971 to 
try to corroborate:
?	Mortar attacks at Tuy Hoa 
approximately two weeks after the 
veteran arrived in Vietnam.
?	A helicopter in which the veteran 
was flying was fired upon and the 
door gunner was hit and injured.  
This incident occurred in June or 
July 1971.  The veteran identified 
the location of this incident as 
"Fulbi" (phonetic spelling).

7.  IF AND ONLY IF any of the claimed 
stressors are verified, the RO should 
schedule a VA psychiatric examination.  
The psychiatrist should diagnose all 
acquired psychiatric disorders and 
comment on the etiology of each such 
disorder diagnosed.  If PTSD is found, 
the examiner should specify the stressors 
upon which that diagnosis is based.



8.  After receiving the private and VA 
treatment records and the Social Security 
records described above, the RO should 
schedule a VA medical examination.  The 
examiner should determine whether the 
veteran suffers from any disorder of the 
heart.  If so, the examiner must comment 
upon the etiology of each such disorder 
diagnosed.  The examiner should also 
discuss the relationship, if any, between 
the veteran's service-connected diabetes 
mellitus and any disorder of the heart 
diagnosed.  The examiner is asked to 
determine the impact, if any, of diabetes 
mellitus on any heart disorder diagnosed.  
Specifically, if a heart disorder is 
found, the examiner should determine, to 
the extent possible, the degree of 
aggravation of the heart condition caused 
by the veteran's diabetes mellitus, if 
any.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

9.  The RO should readjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case.  The veteran and his representative 
should be given the opportunity to 
respond to the supplemental statement of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

